Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Compact Prosecution
Examiner would like to recommend a telephone interview to discuss the following amendments that is likely to overcome the current cited Prior art if incorporated in the independent claims . 
-wherein the semantic similarity between the combination of at least two words in the phrases to be matched and the preset extension question in the repository are calculated according to the consumption principle from left to right the first matched expression is obtained. 
-wherein the word segmentation processing adopts one or more of the following methods the bidirectional maximum matching method the Viterbi algorithm the hidden Markov Model algorithm and the Conditional Random Field algorithm. 


Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Regarding Amended claim 1 (same as Claims 14 and 20) applicant argues the cited references (Lin in view of Gruber) fails to disclose the limitation “and then obtaining the at least one element corresponding to words in the plurality of words other than the at least one word”
Section 0092, lines 4-7 discloses the element “time/when/plan/intend/arrange” is obtained from the question “when will you get married” where marriage is the intention and “time” is an element that corresponds to at least “marriage or when” in the question) and then obtaining the at least one element corresponding to words in the plurality of words other than the at least one word. (Section 0092, the element “time” is obtained from the input question other than at least one word- “when”)

Regarding claim 1 (same as claims 14 and 20)  applicant argues that the cited references (Lin in view of Gruber) fails to disclose the limitation the limitation “the at least one element corresponding to words in the plurality of words other than the at least one word”
In reply, Examiner respectfully disagree because Lin in view of Gruber clearly discloses the at least one element corresponding to words in the plurality of words other than the at least one word (Lin: Section 0092, lines 4-7, the element “time/when/plan/intend/arrange”  is obtained from the question “when will you get married” where marriage is the intention from the question and the element “time” corresponds to marriage and is different from the word marriage) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1,3-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20160247068) in view of  Gruber (20150348551).
Claim 1, Lin discloses a question and answer interaction method, (Section 0016, lines 1-2 Automatic Question answering system) comprising:
receiving a question from a user, (Section 0016, lines 3-6- a user and receive question information input by the user) 
the question including at least one intention and at least one intention and at least one element related to each of the at least one intention. (Section 0043, lines 1-3- thus a given input or question may include a plurality of intention types such personal information class, a greeting class, a vulgarity class, a filtration class and knowledge class. Each class is one intention) 
(another example in Section 0092, lines 4-7, a question such as “when will you get married” include at least one intention (marriage) and at least one element “time” where time is related to marriage)  
performing word segmentation processing on the question to obtain a plurality of words; (Section 0033, lines 3-7 “Word segmentation which is dividing a string of written language (question) into its component word”) 
obtaining the at least one intention from a repository (Table 2 in Section 0043 show User intention types, where Table 2 reads on the repository that holds at least one intention) 
, (Section 0027, lines 2-4 “a user intention type corresponding to the question information” understand the question information reads on the plurality of words)  and then obtaining the at least one element corresponding to words in the plurality of words other than the at least one word; (Section 0092, lines 4-7 the element “time/when/plan/intend/arrange” is obtained from the question “when will you get married” where marriage is the intention and “time” is an element that corresponds to at least marriage) 
obtaining an answer corresponding to the question according to the at least one
intention and the at least one element related to each of the at least one intention; (Section 0093, lines 6-9 “Answer text corresponding to the node (user intent) would be selected as an answer candidate”, regarding element related to at least one intention, Lin addresses this issue by disclosing that the element “time” is related to marriage as discussed above see Section 0093, lines 6-9) 
     (In another example in Section 0047, lines 13-15- Table 3 shows a question such as “Are you male or female” with a corresponding answer “answer texts: column, wherein the answers are based on the questions with obtained intention type because in  Section 0045, lines 18-23) 
                 sending the answer to the user (Section 0102, lines 7-8 “returns the optimal answer to the user” means the answer is send to the user).  
           Lin does not clearly explain how the system obtains at least one intention from a repository according to the plurality of words.

    Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of where intents will have elements or node. The motivation is obtaining the intent based on the plurality of words from the input request increases the accuracy of the system. 
      
Claim 2,  (Cancelled) 
 
Claim 3, Lin in view of Gruber discloses wherein the performing word segmentation processing on the question to obtain a plurality of words (Lin: Word segmenting module-see section 0033, lines 3-7) includes:
performing word segmentation processing on the question according to a preset
word segmentation rule and a preset word segmentation dictionary to obtain the plurality of words. (Lin: Section 0033, the word segmentation and part of speech is done on the question information  where the part of speech tagging is the process of marking up a word in a text to extract keywords and this rule of tagging and the words are pre-stored in Table 2, Table 2 reads on the segmentation dictionary) 

Claim 4, Lin in view of Gruber  discloses wherein the repository includes a plurality of preset intention knowledge points, and obtaining the at least one intention (Lin: Table 2 shows present stored user intention types (preset intention knowledge points) and its corresponding context information and a set of keywords) includes:
respectively performing semantic parsing on the plurality of words to obtain
semantic information of the plurality of words; (Lin, Section 0033, lines 3-6- thus Word segmentation and/or part of speech tagging is the first stage of natural language processing- thus it reads on the semantic parsing). 
matching the semantic information (Lin: set of keywords in Table 2) with the plurality of preset intention knowledge points to determine at least one matched intention knowledge point; (Lin: Section 0043, Table 2 shows intention types with corresponding keywords where the User intention types reads on the intention class such as personal, greeting knowledge classes) and obtaining the at least one intention corresponding to the at least one matched intention knowledge point. (Lin: Section 0043, matching user intention type in connection with the set of keywords by the keyword determining module) 
Claim 5, Lin in view of Gruber  discloses wherein the matching the semantic information with the plurality of preset intention knowledge points to determine at least one matched intention knowledge point (Lin: Section 0043- thus the keywords corresponds with user intention types) includes:
calculating semantic similarity between the semantic information and the plurality of preset intention knowledge points; (Lin Section 0043- thus the question information processed to obtain the semantic information  is matched with the pre stored intent as clearly shown in Table 2 obviously the closets semantic information is matched with the pre-stored intent, the same method described in Section 0045 using relevance and therefore selecting the highest relevance) 
and taking an intention knowledge point with the highest semantic similarity as the at least one matched intention knowledge point. (Lin: Section 0054, lines 5-7- thus matching the certain node on the category tree to the output the closet user intent- Section 0053, thus after the analysis profile intent is matched as shown in Section 0055)
(Gruber: The same idea is described by Gruber in section 0230 lines 14-19-where the intent with the highest confidence value can be selected as the intention based on the input request of the user). 
Claim 6, Lin in view of Gruber discloses wherein before respectively performing semantic parsing on the plurality of words to obtain semantic information of the plurality of words obtaining the at least one intention from a repository (Lin: Table 2 reads on the repository since it stores the intention classes) according to the plurality of words further (Lin, Section 0033, lines 3-6- thus Word segmentation and/or part of speech tagging is the first stage of natural language processing- thus it reads on the semantic parsing) includes performing filtering processing on the plurality of words to obtain at least one keyword, (Lin: Section 0037, lines 5-6 thus filtering phrases which are words) 
wherein the respectively performing semantic parsing on the plurality of words to
obtain semantic information of the plurality of words includes respectively performing semantic parsing on the at least one keyword to obtain semantic information of the  (Lin: Section 0023, the part of speech tagging (sematic parsing) includes tagging  each words with the question). 
	Claim 7, Lin in view of Gruber  discloses wherein the filter processing uses at least one of the following ways removing prefixes and suffixes, and removing stop words. (Lin: Section 0038,lines 4-7 thus the expansion words being removed reads on removing stop words). 
	Claim 8, Lin in view of Gruber discloses wherein the semantic information includes at least one of synonyms of the plurality of words, synonyms combinations of the plurality of words, similar words of the plurality of words, (Gruber: Section 0220, lines 4-6 associate the sequence of words with the same or similar actionable intents)  similar words combinations of the plurality of words, and entities with same or similar structures as the plurality of words. (Lin: Section 0043- thus Table 2 shows that  within the greetings class or intention similar words such as Hi, Hello are combined within the same intent) 
	Claim 9, Lin discloses wherein the obtaining an answer corresponding to the question (Lin: Section 0090, lines 3-4- thus it is determined whether one or more template settings (pre-determined answer) match the question information- thus each template setting (answer) match a corresponding question information)  according to the at least one intention and the at least one element related to each of the at least one intention (Lin: Section 0018- thus the answer result matching/corresponding to a question) (understand the question/answer matching is associated with an intention type- see section 0022, lines 7-10) includes: 
element knowledge point (Lin: Section 0090, lines 2-8 determine whether one or more template settings match the question information) and (regarding element knowledge point Lin in Section 0091, lines 2-5 discloses the specific template setting of the marriage node based on the question information hit which matches the marriage node for example (marriage- matches (time, when, plan, intend, arrange) reads on the preset element knowledge); 
and performing a corresponding matching according to the at least one matched element knowledge point to obtain an answer (Lin: Section 0091, based on the question “when will you get married” matches a specific template setting of the marriage node which corresponds  to a selected answer candidate from where a specific answer is selected). 
the preset process being formed by connecting at least one group of element knowledge points (Lin: Candidate Answer) corresponding to each intention knowledge point, (Intention type)  (Lin: Table 4 shows Answer types (Candidate Answer) corresponding to Nodes which are intention type)
each group of element knowledge points (Lin: answer candidate) including at least one element knowledge point, and each element knowledge point process pointing to other group of element knowledge points or answers. (Lin: Section 0099 it is determined whether a question type of each of the answer candidates is consistent with the question type where a specific answer is selected from the candidate answer)
Lin does not disclose preset branching process and an element branching process corresponding to each intention being stored in advance.
 an element branching process corresponding to each intention being stored in advance. (Section 0235: the need to initiate additional dialogue with the user in order to complete a structure query since additional information was needed. Thus branching for additional information needed reads on the branching element)
Therefore  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of having the ability of requesting of additional information if more information is needed to complete the query request. The motivation is it enables the system to clear an ambiguity and to output complete answers. 

Claim 10, Lin does not disclose wherein the performing a corresponding preset branching process  includes:
determining whether elements of at least one intention of the at least one intention are sufficient to trigger an answer;  and outputting a corresponding answer if elements of at least one intention of the at least one intention are sufficient to trigger an answer; and requiring the user to complete
elements used to trigger an answer in a form of a rhetorical question if elements of at least one intention of the at least one intention are not sufficient to trigger an answer. 
Gruber discloses wherein the performing a corresponding preset branching process (Gruber: Section 0235) includes:
(Gruber: Section 0234, lines 6-8- thus if necessary and perform the actions required to complete the user’s ultimate request, if necessary means that if it is determined that  more answers are needed) and outputting a corresponding answer if elements of at least one intention of the at least one intention are sufficient to trigger an answer; and requiring the user to complete (Gruber: Section 0234, lines 9-12- thus procedures for obtaining additional information from the user  and task flows for performing actions associated with the actionable intent- thus the action provided reads on the answer)
elements used to trigger an answer in a form of a rhetorical question if elements of at least one intention of the at least one intention are not sufficient to trigger an answer. (Gruber: Section 0235, lines 17-19- thus rhetorical questions such as “for how many people?” “And On which day?”  reads on the rhetorical question asked for more information).
Therefore  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of having the ability of requesting of additional information if more information is needed to complete the query request. The motivation is that with this functionality question and answer system will be able to complete majority of actions requested. 

Claim 11, Lin in view of Gruber  discloses wherein the matching the at least one element with a plurality of preset element knowledge points in a repository to determine (Lin: Selecting one answer from a group of candidate answers-Section 0047, lines 14-22 ) includes:
calculating semantic similarity (Gruber: Section 0253, lines 1-3- thus semantic coherence) between the at least one element and the plurality of preset element knowledge points, (Lin: Section 0047, lines 1-5 sim(x) which is similarity between a question pair and each answer candidates) each of the at least one intention corresponding to at least one word of the plurality of words, (Lin: Section 0048, lines 8- thus “each of the nodes represents a user intention type” where a node includes a plurality of words while a user intention type reads on the one intention) 
and the at least one element corresponding to words in the plurality of words other than the at least one word; and taking an element knowledge point with the highest semantic similarity  (Gruber: Section 13-18- thus the highest confidence value ) as the at least one matched element knowledge point. (Lin: Section 0058- thus the total relevance p(x) for each of the answer candidates (x)  and return the optimal answer to the outputting module-understand optimal answer reads on the highest relevance total score) 
Claim 12, Lin in view of Gruber  discloses wherein each of the at least one group of element knowledge points includes an affirmative element knowledge point  (Lin: Section 0058, line 6-7- thus accurate answer reads on the positive element knowledge point) and a negative element knowledge point of a same semantic condition. (Lin: Section 0058, line 8-9 thus inaccurate answer reads on the positive element knowledge point)  
Claim 13, Lin in view of Gruber discloses wherein the question includes one or more of the following: a voice message, a picture message, an image message and a video message, (Lin Section 0022, lines 5-7- thus the user may input text or audio) 
 and the question and answer interaction method further includes converting the question into a text message. (Lin: Section 0030, line 18-23- thus transforms the voice information into text expressions) 
Claim 14, Lin discloses a question and answer interaction device, (Section 0022- thus smart phone, computer, a tablet computer are devices that can be used for the question and answer interaction) comprising:
a processor; (Section 0022, lines 15-16- thus software programs on and one or more processors) 
a memory for storing instructions executable by the processor; (Section 0022, lines 18-20- thus the software programs stored in the memory of the smart phone) 
wherein the processor executes the instructions to perform the following steps:
receiving a question from a user, (Section 0016, lines 3-6- a user and receive question information input by the user- example “when will you get married” Section 0092, lines 4-7)  the question including at least one intention and at least one intention: (Section 0043, lines 1-3- thus a given input or question may include a plurality of intention types such personal information class, a greeting class, a vulgarity class, a filtration class and knowledge class. Each class is one intention) 
(another example in Section 0092, lines 4-7, a question such as “when will you get married” include at least one intention (marriage) and at least one element “time” where time is related to marriage)  
 performing word segmentation processing on the question to obtain a plurality of words; (Section 0033, lines 3-7 “Word segmentation which is dividing a string of written language (question) into its component word”) 
obtaining the at least one intention from a repository, (Table 2 in Section 0043 show User intention types, where Table 2 reads on the repository that holds at least one intention) 
each of the at least one intention corresponding to at least one word of the plurality of words, (Section 0027, lines 2-4 “a user intention type corresponding to the question information” understand the question information reads on the plurality of words)  and then obtaining the at least one element corresponding to words in the plurality of words other than the at least one word; (Section 0092, lines 4-7 the element “time/when/plan/intend/arrange” is obtained from the question “when will you get married” where marriage is the intention and “time” is an element that corresponds to at least marriage) 

obtaining an answer corresponding to the question according to the at least one
intention and the at least one element related to each of the at least one intention; (Section 0093, lines 6-9 “Answer text corresponding to the node (user intent) would be selected as an answer candidate”, regarding element related to at least one intention, Lin addresses this issue by disclosing that the element “time” is related to marriage as discussed above see Section 0093, lines 6-9) 
     (In another example in Section 0047, lines 13-15- Table 3 shows a question such as “Are you male or female” with a corresponding answer “answer texts: column, wherein the answers are based on the questions with obtained intention type because in  Section 0045, lines 18-23)  and sending the answer to the user. (Section 0102, lines 7-8 “returns the optimal answer to the user” means the answer is send to the user).  
          Lin does not clearly explain how the system obtains at least one intention from a repository according to the plurality of words.
        Gruber clearly explains how an intent of inviting friends to a birthday party is in accordance with a plurality words in the input request such as “friends” and “birthday party place”- see Section 0231, lines 1-13.
    Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of where intents will have elements or node. The motivation is obtaining the intent based on the plurality of words from the input request increases the accuracy of the system. 

Claim 15, Cancelled

Claim 16, Lin in view of Gruber discloses wherein the repository includes a plurality of preset intention knowledge points, and the obtaining the at least one intention from a repository according to the plurality of words (Lin: Table 2 shows present stored user intention types (preset intention knowledge points) and its corresponding context information and a set of keywords) includes:
respectively performing semantic parsing on the plurality of words to obtain
semantic information of the plurality of words; (Lin, Section 0033, lines 3-6- thus Word segmentation and/or part of speech tagging is the first stage of natural language processing- thus it reads on the semantic parsing) 
matching the semantic information (Lin: set of keywords in Table 2) with the plurality of preset intention knowledge points to determine at least one matched intention knowledge point; (Lin: Section 0043, Table 2 shows intention types with corresponding keywords where the User intention types reads on the intention class such as personal , greeting knowledge classes)  and obtaining the at least one intention corresponding to the at least one matched intention knowledge point. (Lin: Section 0043, matching user intention type in connection with the set of keywords by the keyword determining module) 

          Claim 17, Lin in view of Gruber discloses wherein the obtaining the at least one intention from a repository according to the plurality of words (Lin: Table 2 reads on the repository since it stores the intention classes) further includes: performing filtering processing on the plurality of words to obtain at least one keyword, (Lin: Section 0037, lines 5-6 thus filtering phrases which are words) 
wherein the respectively performing semantic parsing on the plurality of words (Lin, Section 0033, lines 3-6- thus Word segmentation and/or part of speech tagging is the first stage of natural language processing- thus it reads on the semantic parsing) to obtain semantic information of the plurality of words includes respectively performing semantic parsing on the at least one keyword to obtain semantic information of the plurality of words. (Lin: Section 0023, the part of speech tagging (sematic parsing) includes tagging  each words with the question). 

      Claim 18, Lin discloses wherein the obtaining an answer corresponding to the question (Lin: Section 0090, lines 3-4- thus it is determined whether one or more template settings (pre-determined answer) match the question information- thus each template setting (answer) match a corresponding question information)  according to the at least one intention and the at least one element related to each of the at least one intention (Lin: Section 0018- thus the answer result matching/corresponding to a question) (understand the question/answer matching is associated with an intention type- see section 0022, lines 7-10) includes:
matching the at least one element with a plurality of preset element knowledge
points in a repository to determine at least one matched element knowledge point; (Lin: Section 0091, lines 2-5 thus the specific template setting of the marriage node based on the question information hit thus matches the marriage node for example (marriage- matches (time, when, plan, intend, arrange) reads on the preset element knowledge)
and performing a corresponding matching according to the at least one
matched element knowledge point to obtain an answer (Lin: Section 0091, based on the question “when will you get married” matches a specific template setting of the marriage node which corresponds  to a selected answer candidate from where a specific answer is selected) 

group of element knowledge points (Candidate Answers) corresponding to each intention knowledge point, (Intention type)  (Lin: Table 4 shows Answer types (Candidate Answer) corresponding to Nodes which are intention type) each group of element knowledge points including at least one element knowledge point, (answer candidate) and each element knowledge point process pointing to other group of element knowledge points or answers. (Lin: Section 0099 it is determined whether a question type of each of the answer candidates is consistent with the question type where a specific answer is selected from the candidate answer)
Lin does not disclose preset branching process and an element branching process corresponding to each intention being stored in advance.
Gruber disclose preset branching process and an element branching process corresponding to each intention being stored in advance. (Section 0235: the need to initiate additional dialogue with the user in order to complete a structure query since additional information was needed. The additional information needed reads on the branching element)
Therefore  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of having the ability of requesting of additional information if more information is needed to complete the query request. The motivation is that with this functionality question and answer system will be able to complete majority of actions requested. 

Claim 19, Lin does not  discloses wherein the performing a corresponding preset branching process includes:
determining whether elements of at least one intention of the at least one intention are sufficient to trigger an answer; and outputting a corresponding answer if elements of at least one intention of the at least
one intention are sufficient to trigger an answer; and requiring the user to complete elements used to trigger an answer in a form of a rhetorical question if elements of at least one intention of the at least one intention are not sufficient to trigger an answer.
Gruber discloses wherein the performing a corresponding preset branching process (Gruber: Section 0235) includes:
determining whether elements of at least one intention of the at least one intention are sufficient to trigger an answer; (Gruber: Section 0234, lines 6-8- thus if necessary and perform the actions required to complete the user’s ultimate request, if necessary means that if it is determined that  more answers are needed) and outputting a corresponding answer if elements of at least one intention of the at least one intention are sufficient to trigger an answer; and requiring the user to complete (Gruber: Section 0234, lines 9-12- thus procedures for obtaining additional information from the user  and task flows for performing actions associated with the actionable intent- thus the action provided reads on the answer)
elements used to trigger an answer in a form of a rhetorical question if elements of at least one intention of the at least one intention are not sufficient to trigger an  (Gruber: Section 0235, lines 17-19- thus rhetorical questions such as “for how many people?” “And On which day?”  reads on the rhetorical question asked for more information).
Therefore  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of having the ability of requesting of additional information if more information is needed to complete the query request. The motivation is that with this functionality question and answer system will be able to complete majority of actions requested. 


Claim 20, Lin discloses a non-transitory computer readable storage medium comprising instructions, (Section 0022- thus smart phone, computer, a tablet computer are devices that can be used for the question and answer interaction)  wherein the instructions are executed by a processor in a device to implement the following (Section 0022 program software) steps:
receiving a question from a user, (Section 0016, lines 3-6- a user and receive question information input by the user) 
 the question including at least one intention and at least one element related to each of the at least one intention; (Section 0043, lines 1-3- thus a given input or question may include a plurality of intention types such personal information class, a greeting class, a vulgarity class, a filtration class and knowledge class. Each class is one intention)
(another example in Section 0092, lines 4-7, a question such as “when will you get married” include at least one intention (marriage) and at least one element “time” where time is related to marriage)  
performing word segmentation processing on the question to obtain a plurality of words; (Section 0033, lines 3-7 “Word segmentation which is dividing a string of written language (question) into its component word”) 
obtaining the at least one intention from a repository, (Table 2 in Section 0043 show User intention types, where Table 2 reads on the repository that holds at least one intention) 
each of the at least one intention corresponding to at least one word of the plurality of words, (Section 0027, lines 2-4 “a user intention type corresponding to the question information” understand the question information reads on the plurality of words)  and then obtaining the at least one element corresponding to words in the plurality of words other than the at least one word; (Section 0092, lines 4-7 the element “time/when/plan/intend/arrange” is obtained from the question “when will you get married” where marriage is the intention and “time” is an element that corresponds to at least marriage)
obtaining an answer corresponding to the question according to the at least one
intention and the at least one element related to each of the at least one intention: (Section 0093, lines 6-9 “Answer text corresponding to the node (user intent) would be selected as an answer candidate”, regarding element related to at least one intention, Lin addresses this issue by disclosing that the element “time” is related to marriage as discussed above see Section 0093, lines 6-9) 
     (In another example in Section 0047, lines 13-15- Table 3 shows a question such as “Are you male or female” with a corresponding answer “answer texts: column, wherein the answers are based on the questions with obtained intention type because in  Section 0045, lines 18-23)  and sending the answer to the user. (Section 0102, lines 7-8 “returns the optimal answer to the user” means the answer is send to the user).  
   Lin does not clearly explain how the system obtains at least one intention from a repository according to the plurality of words.
        Gruber clearly explains how an intent of inviting friends to a birthday party is in accordance with a plurality words in the input request such as “friends” and “birthday party place”- see Section 0231, lines 1-13.
    Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of where intents will have elements or node. The motivation is obtaining the intent based on the plurality of words from the input request increases the accuracy of the system. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (20050137723) discloses a method for implementing Q&A function for an electronic document. The method for implementing Q&A function for an electronic document includes: when the writer is writing an electronic document, generating Q&A information used for Q&A function so that the 
Li (20150293970) discloses The information searching method includes: receiving, at one or more computing devices, a first query from a client device, and obtaining, at the one or more computing devices an intention clarification guidance sen­tence according to the first query; receiving a second query updated according to the intention clarification guidance sen­tence; obtaining a search result according to the second query; and returning the search result to the client device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                            01/21/2021